Exhibit 10.1

MARCUS & MILLICHAP, INC.

DEFERRED COMPENSATION PLAN

Restated Effective January 1, 2014



--------------------------------------------------------------------------------

MARCUS & MILLICHAP, INC.

DEFERRED COMPENSATION PLAN

Restatement Effective January 1, 2014

The MARCUS & MILLICHAP, INC. DEFERRED COMPENSATION PLAN (the “Plan”) is amended
and restated, effective January 1, 2014, by MARCUS & MILLICHAP, INC. (the
“Company”), for the purpose of providing deferred compensation for a select
group of management or highly compensated employees of the Employer. This Plan
is intended to be an unfunded, nonqualified deferred compensation plan. Plan
participants shall have the status of unsecured creditors of the Company with
respect to the payment of Plan benefits.

ARTICLE I.

DEFINITIONS

Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

1.1 “Account” means the book entry account established under the Plan for each
Participant to which are credited the Participant’s Salary Deferral Amounts,
Annual Bonus Deferral Amounts, Supplemental Bonus Deferral Amounts, any
Discretionary Company Contributions and the Interest with respect thereto.
Account balances shall be reduced by any distributions made to the Participant
or the Participant’s Beneficiary(ies) therefrom and any charges that may be
imposed on such Account(s) pursuant to the terms of the Plan.

1.2 “Annual Bonus Deferral Amount” means the amount, percentage, or a percentage
over a specified amount of a Participant’s annual bonus, as provided in
Section 3.2 that the Participant elects to contribute to the Plan pursuant to
Article III.

1.3 “Benchmark Fund” shall mean one or more of the mutual funds or contracts
selected by the Board pursuant to Section 5.3.1.

1.4 “Beneficiary” means one, some, or all (as the context shall require) of
those persons, trusts or other entities designated by a Participant on a
beneficiary designation form to receive the undistributed value of his or her
Account following the Participant’s death.

1.5 “Benefit Distribution Election” means the election, whereby a Participant
may elect an optional form of distribution pursuant to Section 6.4.2 or a
planned Distribution Date pursuant to Section 6.3. Such election shall be made
in such manner as may be prescribed by the Committee from time to time.

1.6 “Benefit(s)” means the total vested amount credited to a Participant’s
Account and may include the supplemental death benefit payable in accordance
with Section 6.11.

I.7 “Board of Directors” or “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

1.8 “Code” means the Internal Revenue Code of 1986, as amended.

1.9 “Committee” means the Deferred Compensation Committee composed of such
individuals as may be appointed by the Board which shall function as the Plan
Administrator.

1.10 “Company” means Marcus & Millichap, Inc., and any successor organization
thereto.

1.11 “Disability” means the Participant’s inability to engage in any
substantial, gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than
twelve (12) months. The permanence and degree of such impairment shall be
supported by medical evidence.

1.12 “Discretionary Company Contribution” means the amount, if any, of Employer
contributions made on behalf of a Participant pursuant to Article III.

1.13 “Distribution Date” means the date on which distribution of a Participant’s
Benefits is made or commenced pursuant to Article VI.

1.14 “Effective Date” means January 1, 2014, the effective date of the Plan’s
restatement. The original effective date of the Plan is April 1, 2000.

1.15 “Election” means the form on which a Participant elects to make salary
deferrals, annual bonus deferrals and/or supplemental bonus deferrals to the
Plan, pursuant to Article III, and to elect planned benefit distributions for
such deferred amounts as provided in Section 6.3. Such Election shall be in a
form prescribed by the Committee and may be modified from time to time.

1.16 “Eligible Employee” means a common law employee of the Employer who is a
member of the select group of management and highly compensated employees as
more particularly described in Article II and who has been designated by the
Committee, in its sole discretion, as eligible to participate in the Plan.

1.17 “Employer” means the Company and any subsidiary thereof or related entity
that has adopted this Plan.

1.18 “Entry Date” means January 1 of each year.

1.19 “Interest” means the investment return or loss determined in accordance
with Article V which shall be credited to the Participants’ Accounts.

1.20 “Interest Rate” shall have the meaning as set forth in Section 5.3.

1.21 “Participant” means an Eligible Employee who has elected to participate in
the Plan by executing and submitting an Election to the Committee. A Participant
shall also mean an Eligible Employee for whom Discretionary Company
Contributions arc made, regardless of whether such Eligible Employee has
executed and submitted an Election.

 

2



--------------------------------------------------------------------------------

1.22 “Plan” means the Marcus & Millichap, Inc. Deferred Compensation Plan, as it
may be amended from time to time in the future.

1.23 “Plan Year” means the 12-month period beginning on January 1 and ending on
December 31. Initially, the Plan Year began on April 1 and ended on March 31 of
the following calendar year. Effective January 1, 2005, the Plan Year was
changed to a calendar year.

1.24 “Retirement” means the Participant’s termination of employment with the
Company, if such Participant has (i) attained the age of 60; or (ii) attained
age 55 and has 10 Years of Service with the Company. A Participant who
terminates Service with the Company and resumes Service more than 6 months after
his or her original termination date, will not have his or her Service with the
Company prior to his or her original termination date count for purposes of
determining Retirement.

1.25 “Salary Deferral Amount” means the amount or percentage of a Participant’s
salary that the Participant elects to contribute to the Plan pursuant to Article
III.

1.26 “Service” means the Participants employment or service with the Company on
a substantially full-time basis, whether in the capacity of an employee or as an
independent contractor. A Participant’s Service shall not be deemed to have
terminated merely because of a change in the capacity under which the
Participant renders Service to the Company, provided there is no interruption or
termination of Participant’s Service. A Participant’s Service shall terminate
upon an actual termination of Service, whether by death, Disability, Retirement,
or otherwise. Subject to the foregoing, the Company, in its discretion, shall
determine whether Participant’s Service has terminated and the effect of such
termination.

1.27 “Supplemental Bonus Deferral Amount” means the amount, percentage, or a
percentage over a specified amount of a Participant’s supplemental bonus, as
provided in Section 3.2.5, if any, that the Participant elects to contribute to
the Plan pursuant to Article III.

1.28 “Trust” means the legal entity created by the Trust Agreement.

1.29 “Trust Agreement” means the trust agreement entered into between the
Company and Wells Fargo Bank, effective April 15, 2000, and any amendments
thereto.

1.30 “Trustee” means the Trustee named in the Trust Agreement and any duly
appointed successor or successors thereto.

1.31 “Year of Service” means 12 consecutive months of Service.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

ELIGIBILITY

2. I Eligibility. Eligibility for participation in the Plan shall be limited to
a select group of management or highly compensated employees of the Employer who
are selected by the Committee, in its sole discretion, to participate in the
Plan. Individuals who are in this select group shall be notified as to their
eligibility to participate in the Plan.

2.2 Commencement of Participation. An Eligible Employee may begin participation
in the Plan upon any Entry Date, subject to the execution and submission of an
Election pursuant to Article III. In addition, participation of an Eligible
Employee who has not otherwise commenced participation in the Plan, shall
commence when a Discretionary Company Contribution is made to the Account of
such Eligible Employee pursuant to the provisions of Section 3.3.

2.3 Cessation of Participation. Active participation in the Plan shall end when
a Participant’s employment terminates for any reason or at such time as a
Participant is notified by the Board, pursuant to Section 2.4, below, that he or
she is no longer eligible to participate in the Plan. Upon termination of
employment or eligibility, a Participant shall remain an inactive Participant in
the Plan until all of the vested Benefits to which he or she is entitled under
this Plan have been paid in full.

2.4 Cessation of Eligibility. The Board may at any time, in its sole discretion,
notify any Participant that he or she is not eligible for Discretionary Company
Contributions in any Plan Year.

ARTICLE III.

DEFERRALS AND CONTRIBUTIONS

3.1 Salary Deferrals.

3.1.1 An Eligible Employee may elect to reduce his or her salary by the amount
or percentage set forth in a written and signed Election filed with the
Committee, subject to the provisions of this Article III. The salary deferral
Election must be returned to the Committee on the form due date during the open
enrollment period each year, to be effective with the first pay period of the
following Plan Year. The Salary Deferral Amount shall not be paid to the
Participant, but shall be withheld from the Participant’s salary and an amount
equal to the Salary Deferral Amount shall be credited to the Participant’s
Account.

3.1.2 A salary deferral Election is only valid for one Plan Year. A
Participant’s salary deferral Election shall be irrevocable throughout the Plan
Year for which it was made. Participants must execute and provide to the
Committee a new salary deferral Election during the open enrollment period for
each subsequent Plan Year in which they wish to make salary deferrals to the
Plan.

3.1.3 Each Election to make salary deferrals shall apply only to salary earned
on and after the effective date of such Election.

 

4



--------------------------------------------------------------------------------

3.1.4 For the purpose of determining an Eligible Employee’s Salary Deferral
Amount, “salary” shall mean the base salary paid by the Employer, but shall not
include any other form of compensation, whether taxable or non-taxable,
including, but not limited to, bonuses, commissions, overtime, incentive
payments, non-monetary awards, auto allowances and other forms of additional
compensation.

3.2 Annual Bonus Deferrals and Supplemental Bonus Deferrals.

3.2.1 In addition to the salary deferral Election described above, each Eligible
Employee may elect to defer an amount or a percentage (including a percentage
over a specified amount) of each annual bonus or supplemental bonus payable with
respect to the Plan Year with respect to which such bonus deferral Election is
made, subject to the provisions of this Article III. The Annual Bonus Deferral
Amount and Supplemental Bonus Deferral Amount shall not be paid to the
Participant, but shall be withheld from the Participant’s annual bonus and/or
supplemental bonus and an amount equal to the Annual Bonus Deferral Amount and
Supplemental Bonus Deferral Amount shall be credited to the Participant’s
Account.

3.2.2 An Eligible Employee’s election to defer a portion of the annual bonus
and/or supplemental bonus shall be made by a written and signed Election filed
with the Committee. Such Election shall be subject to the limitation provisions
of Section 3.4 below. The Election must be returned to the Committee on the form
due date during the open enrollment period each year (which shall be no later
than June 30), to be effective for any bonus paid for performance during the
current performance period/Plan Year. The annual bonus deferral and/or the
supplemental bonus deferral Election shall be irrevocable for the Plan Year for
which it was made.

3.2.3 A Participant’s annual bonus and/or supplemental bonus Election is only
valid for one Plan Year. A Participant must execute and provide to the Committee
a new annual bonus and/or supplemental bonus Election during the open enrollment
period for each subsequent Plan Year in which he or she wishes to make annual
bonus and/or supplemental bonus deferrals to the Plan.

3.2.4 For the purposes of determining an Eligible Employee’s Annual Bonus
Deferral Amount, “annual bonus” shall mean amounts, if any, awarded under the
annual bonus policy maintained by the Employer.

3.2.5 For the purposes of determining an Eligible Employee’s Supplemental Bonus
Deferral Amount. “supplemental bonus’’ shall mean amounts, if any, awarded under
the supplemental bonus policy maintained by the Employer.

3.3 Discretionary Company Contributions. A Participant’s Account shall be
credited with Discretionary Company Contributions, in such amounts and at such
times as the Company may, in its sole discretion, determine and communicate to
the Participant. Discretionary Company Contributions shall be based upon the
profitability of the Company, the performance of the Participant, and such other
factors as the Company shall consider appropriate, in its sole discretion. The
Company shall be under no obligation to continue to make Discretionary Company
Contributions and may discontinue or change the amount or method of calculating
the amount of such Discretionary Company Contributions at any time.

 

5



--------------------------------------------------------------------------------

3.4 Limitations on Deferrals. A Participant’s Salary, Annual Bonus and/or
Supplemental Bonus Deferral Amount shall be limited as follows:

3.4.1 A Participant must defer a minimum of $5,000 each Plan Year (which shall
be prorated based on the number of months a Participant participates in the Plan
if less than twelve (12)). This minimum deferral amount may be satisfied by
Salary, Annual Bonus and/or Supplemental Bonus Deferral Amount, or a combination
thereof.

3.4.2 A Participant may elect to reduce his or her salary, annual and/or
supplemental bonus up to a maximum of twenty-five percent (25%).

3.4.3 The Salary, Annual Bonus and/or Supplemental Bonus Deferral Amount elected
by the Participant shall be reduced by the amount(s), if any, which may be
necessary:

3.4.3.1 To satisfy all applicable income and employment taxes withholding and
FICA contributions;

3.4.3.2 To pay all contributions elected by the Participant pursuant to any
welfare benefit plans; and

3.4.3.3 To satisfy all garnishments or other amounts required to be withheld by
applicable law or court order.

3.5 No Withdrawal. Except as provided in Sections 6.7 and 6.8 below, amounts
credited to a Participant’s Account may not be withdrawn by a Participant and
shall be paid only in accordance with the provisions of this Plan.

ARTICLE IV.

VESTING

4.1 Vesting of Participants’ Accounts.

4.1.1 Salary, Annual Bonus and/or Supplemental Bonus Deferral Amounts and
Interest thereon credited to a Participant’s Account shall always be 100%
vested.

4.1.2 Except as provided in Section 4.1.3 below, a Participant shall vest in
each year’s Discretionary Company Contributions and the Interest credited
thereon in accordance with the following schedule, unless the Company, in its
sole discretion, specifies at the time of any Discretionary Company Contribution
a different vesting schedule:

 

6



--------------------------------------------------------------------------------

Years of Service From First Day Of

Plan Year To Which A Discretionary

Company Contribution Relates

   Percentage of
Nonforfeitable
Interest  

Less than 1

     0 % 

1

     20 % 

2

     40 % 

3

     60 % 

4

     80 % 

5 or more

     100 % 

4.1.3 Notwithstanding the above, Discretionary Company Contributions credited to
a Participant’s Account shall be 100% vested upon the Participant’s death,
Disability or Retirement.

4.2 Years of Service for Vesting Purposes. For purposes of determining vesting
in Discretionary Company Contributions made with respect to a Plan Year and
Interest credited with respect thereto:

4.2.1 Only Service from and after the first day of such Plan Year shall be taken
into account; and

4.2.2 A Participant who terminates Service with the Company and subsequently
resumes Service more than 6 months after his or her prior termination of
Service, will not have his or her Service with the Company subsequent to such
resumption of Service count for purposes of determining vesting of Discretionary
Company Contributions made prior to such termination of Service.

4.3 Vesting Upon Plan Termination. Notwithstanding any other provision in the
Plan to the contrary, a Participant’s Account shall be 100% vested upon the
termination of the Plan.

ARTICLE V.

ACCOUNTS

5.1 Accounts. A separate Account shall be established and maintained for each
Participant. The Participant’s Account shall be credited with the Participant’s
Salary Deferral Amount, Annual Bonus Deferral Amount, Supplemental Bonus
Deferral Amount and Discretionary Company Contributions, if any, made for such
Participant. The Participants’ Accounts shall be credited (debited) with the
applicable Interest, as set forth in this Article V. Participants’ Accounts
shall be reduced by distributions therefrom and any charges which may be imposed
on the Accounts pursuant to the terms of the Plan.

5.2 Interest Credited to Accounts at Least Monthly. Each Account shall be
credited (debited) monthly, or more frequently as the Committee may specify, in
an amount equal to the Account balance on the first day of the prior month
multiplied by the Interest Rate applicable to such Account.

 

7



--------------------------------------------------------------------------------

5.3 Determination of lnterest Rate.

5.3.1 The Committee shall designate the particular funds or contracts which
shall constitute the Benchmark Funds, and may, in its sole discretion, change or
add to the Benchmark Funds; provided, however, that the Committee shall notify
Participants of any such change prior to the effective date thereof.

5.3.2 Each Participant may select among the Benchmark Funds and specify the
manner in which his or her Account shall be deemed to be invested, solely for
purposes of determining the Participant’s Interest Rate. Each year’s salary,
annual and/or supplemental bonus deferrals may have a separate investment
election. The Committee shall establish and communicate the rules, procedures
and deadlines for making and changing Benchmark Fund selections. The Company
shall have no obligation to acquire investments corresponding to the
Participant’s Benchmark Fund selections.

5.3.3 The Interest Rate is based on the asset unit value, net of administrative
fees and investment management fees and other applicable fees or charges, of the
Benchmark Fund(s) designated by the Board and other applicable fees or charges.
The Interest Rate may be negative if the applicable Benchmark Fund(s) sustain a
loss.

ARTICLE VI.

BENEFIT DISTRIBUTIONS AND ACCOUNT WITHDRAWALS

6.1 Benefit Amount. The value of the Participant’s Benefit shall be equal to the
vested value of the Participant’s Account on the last day of the calendar
quarter prior to the Distribution Date, or such other date as the Committee may
specify, adjusted for any Salary, Annual Bonus and/or Supplemental Bonus
Deferral Amounts or Discretionary Company Contributions or withdrawals which
have been subsequently credited thereto or made therefrom prior to the
Distribution Date.

6.2 Timing of Distributions. Benefits shall be paid (or installment payments
shall commence) as soon as practicable after the earliest of:

6.2.1 The first day of the month following the end of the calendar quarter in
which a Participant’s employment with the Employer terminates; or

6.2.2 The Distribution Date designated by the Participant in accordance with
Section 6.3; or

6.2.3 As soon as administratively feasible after the date of the Participant’s
death or the date that the Committee determines that a Participant is Disabled,
but no later than the last day of the Plan Year in which such date occurs, or,
if later, within two and one-half months of such date.

 

8



--------------------------------------------------------------------------------

6.3 Planned Benefit Distributions.

6.3.1 Two-Year Advance Election. A Participant may, in connection with his or
her salary, annual bonus and/or supplemental bonus Election made for a Plan
Year, elect to have his or her salary and or bonus deferrals made for such Plan
Year and the Interest attributable thereto, or such lesser dollar amount as may
be specified in the Election, distributed in a single lump sum in the year
designated by the Participant that is at least two years after the end of the
Plan Year for which such deferrals are made. The date in the designated year on
which the planned benefit distribution shall be made shall be determined by the
Committee. Except as otherwise provided in this Article VI, the Election to take
a planned benefit distribution shall apply only to the Participant’s Salary,
Annual Bonus and/or Supplemental Bonus Deferral Amounts, and shall not apply to
any Discretionary Company Contributions that may be made to the Plan, except to
the extent the Company has specified otherwise.

6.3.2 Revocation or Amendment of Election. A Participant may revoke and/or amend
the planned benefit distribution Election by filing a revocation or, an amended
Election at least twelve (12) months in advance of the planned benefit
distribution date specified in the prior Election. Any new planned benefit
distribution date elected in an amended Election must be at least 5 years after
the date specified in the prior Election. There is no limit on the number of
times a Participant may amend a planned benefit distribution Election in order
to provide for a different planned benefit distribution date.

6.3.3 Termination Before the Planned Distribution Date. Notwithstanding any
prior Election, if the Participant terminates employment with the Employer
before his elected planned benefit distribution date, distribution of the
Participant’s Account shall commence as soon as administratively feasible after
the first day of the month following the end of the calendar quarter in which
the employment termination occurs.

6.3.4 Absence of Planned Benefit Distribution Election. If a Participant does
not make an Election requesting a planned benefit distribution date in his or
her initial Election, as provided in Section 6.3.1, the Participant will be
deemed to have made a Benefit Distribution Election to receive such Plan Year’s
Salary, Annual Bonus and/or Supplemental Bonus Deferral Amounts after his or her
termination of employment, or as otherwise provided in Section 6.2, and such a
deemed election shall be irrevocable.

6.4 Form of Distribution of Benefits.

6.4.1 Lump Sum Distributions. Except as provided in Section 6.4.2, below,
Benefits shall be paid in a single lump sum cash distribution.

6.4.2 Optional Farm of Distributions. If one of the following requirements is
met at the time of Benefit distribution, the Participant may receive an optional
form of distribution as described in Section 6.4.3:

6.4.2.1 The Participant has attained age 50; or

6.4.2.2 The Participant has a minimum of 10 Years of Service with the Employer.
A Participant who terminates Service with the Company and subsequently resumes
Service more than 6 months after his or her original termination date, will not
have his or her Service with the Company prior to his or her original
termination date count for this purpose.

 

9



--------------------------------------------------------------------------------

6.4.3 Optional Form of Distribution. A Participant who satisfies either of the
requirements for an optional form of distribution set forth in Section 6.4.2
above, may have his or her Benefits paid in one of the following optional forms
of distribution:

6.4.3.1 Lump sum cash distribution;

6.4.3.2 20 quarterly installments;

6.4.3.3 40 quarterly installments; or

6.4.3.4 60 quarterly installments.

6.4.4 Initial Election of Optional Form of Distribution. The initial election to
receive an optional form of distribution must be made by filing a written
Benefit Distribution Election, in the form required by the Committee, at the
time of the deferral Election or upon notice from the Company that a
Discretionary Company Contribution will be made to the Participant’s Account.

6.4.5 Subsequent Change to Election of Optional Form of Distribution. An
election to receive an optional form of distribution may be revoked or amended
by filing a new written Benefit Distribution Election, in the form required by
the Committee, at least one year in advance of the Distribution Date. Any change
in the form of distribution must postpone the Distribution Date by 5 years.

6.4.6 Ineligible Elections for Optional Form of Distribution. In the event a
Participant elects to receive an optional form of distribution for which they do
not satisfy the requirements of Section 6.4.2 as of the Distribution Date, the
Participant’s form of distribution will automatically default to a single lump
sum.

6.4.7 Installment Amounts. For purposes of this Section 6.4, installment
distributions shall be paid in substantially equal quarterly payments under an
installment methodology established by the Committee pursuant to Section 9.1.4.

6.4.8 Reemployed After Installments Begin. If a former Participant is reemployed
after having begun to receive installment distributions from the Plan, then such
former Participant, upon once again becoming an Eligible Employee, may begin a
new period of participation in the Plan, provided, however, that the installment
distributions previously commenced will continue to be paid to the Participant
over the specified term.

6.5 Minimum Account Balance Necessary for Installments. Notwithstanding
Section 6.4.2, if a Participant’s Account balance is $50,000 or less, the
Participant’s Benefit will automatically be distributed in a single lump sum.

6.6 Distribution Following Plan Termination. Upon termination of the Plan, all
Benefits shall be paid in accordance with Code section 409A and the Treasury
regulations thereunder.

 

10



--------------------------------------------------------------------------------

6.7 Distribution Upon Death of Participant. If a Participant dies before his or
her Benefit payments have commenced, then such Participant’s Benefits shall be
paid to his or her designated Beneficiary(ies) in a single lump sum cash
distribution. If a Participant dies after his or her Benefit distribution has
commenced, his or her remaining Benefits shall be paid to the deceased
Participant’s Beneficiary(ies) in a single lump sum cash distribution.

6.8 Financial Hardship Withdrawal. An actively-employed Participant may withdraw
up to one hundred percent (100%) of his or her Salary, Annual Bonus and/or
Supplemental Bonus Deferral Amounts (Discretionary Company Contributions are not
eligible for this hardship withdrawal) as may be required to meet a sudden
unforeseeable financial emergency of the Participant. Such hardship distribution
shall be subject to the following provisions:

6.8.1 The hardship withdrawal must be necessary to satisfy the unforeseeable
emergency and no more may be withdrawn than is required to relieve the financial
need after taking into account other resources that arc reasonably available to
the Participant for this purpose.

6.8.2 The Participant must certify that the financial need cannot be relieved:
(i) through reimbursement or compensation by insurance or otherwise; (ii) by
reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need;
(iii) by borrowing from commercial sources on reasonable commercial terms; or
(iv) by cessation of deferrals to the Plan.

6.8.3 An unforeseeable financial emergency is a severe financial hardship to
Participant resulting from a sudden and unexpected illness or accident of
Participant or of a dependent of Participant (as defined in section 152(a) of
the Code), loss of Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of Participant. Neither the need to pay tuition expenses on
behalf of the Participant or the Participant’s spouse or children nor the desire
to purchase a home shall be considered an unforeseeable emergency.

6.8.4 The Committee, in its sole discretion, shall determine if there is an
unforeseeable financial emergency, if the Participant has other resources to
satisfy such emergency and the amount of the hardship withdrawal that is
required to alleviate the Participant’s financial hardship.

6.8.5 Participants electing a financial hardship withdrawal will be ineligible
to continue making Salary, Annual Bonus and/or Supplemental Bonus Deferral
Amounts for the remainder of the Plan Year in which a financial hardship
withdrawal occurs and for the entire Plan Year thereafter. Such Participants
will, however, be eligible for any Discretionary Company Contributions which may
be made to the Plan on their behalf.

6.9 Limitation on Distributions to “Covered Employees.” Notwithstanding any
other provision of this Article VI, in the event that the Participant is a
“covered employee,” as that term is defined in section 162(m)(3) of the Code, or
would be a covered employee if Benefits were distributed in accordance with his
or her Benefit Distribution Election, the maximum

 

11



--------------------------------------------------------------------------------

amount which may be distributed from the Participant’s Account in any Plan Year
shall not exceed one mill ion dollars ($1 ,000,000) less the amount of
compensation paid to the Participant in such Plan Year which is not “
performance-based” (as defined in Code section 162(m)(4)(C)), which amount shall
be reasonably determined by the Committee at the time of the proposed
distribution. Any amount which is not distributed to the Participant in a Plan
Year as a result of this limitation shall be distributed to the Participant in
the next Plan Year, subject to compliance with the foregoing limitation set
forth in this Section 6.9.

6.10 Limitation on Distribution to “Specified Employees.” Notwithstanding any
other provision of this Article VI, in the event that the Participant is a
“specified employee,” as the term is defined by the Treasury regulations under
section 409A of the Code, at the time of his or her termination of employment,
the Distribution Date for any distribution made pursuant to Participant’s
termination of employment under Section 6.2.1 may not occur before a date that
is six months from the Participant’s separation from service. In the event the
Participant has elected installment payments under Section 6.4.3, any payments
which would have been made during the first six months after Participant’s
separation from service will be paid on the first day of the seventh month
following separation from service.

6.11 Supplemental Death Benefit. This benefit was frozen as of December 31,
2004.

6.11.1 A supplement death benefit in the amount of $100,000 shall be paid to the
Beneficiary-of an eligible Participant, who has satisfied the criteria set forth
in Section 6.11.2.

6.11.2 To be eligible for this supplemental death benefit, a Participant must
have satisfied the following criteria prior to his or her death:

6.11.2.1 The Participant is eligible to participate in the Plan (regardless of
whether or not the Participant actually elected to make salary, annual bonus
and/or supplemental bonus deferrals;

6.11.2.2 The Participant was an active employee with the Employer at the time of
his or her death;

6.11.2.3 The Participant completed and submitted an insurance application to the
Committee; and

6.11.2.4 The Company subsequently purchased an insurance policy on the life of
the Participant, with a death benefit of at least $100,000, and which policy is
in effect at the time of the Participant’s death.

6.11.3 Notwithstanding any provision of this Plan or any other document to the
contrary, the supplemental death benefit payable pursuant to this Section 6.11
shall be paid only if an insurance policy has been issued on the Participant’s
life and is in force at the time of the Participant’s death and the Company
shall have no obligation with respect to the payment of the supplemental death
benefit, or to maintain an insurance policy for any Participants.

6.11.4 The supplemental death benefit provided under this Article VI shall be
taxable income when paid.

 

12



--------------------------------------------------------------------------------

6.12 Tax Withholding. Distribution and withdrawal payments under this Article VI
shall be subject to all applicable withholding requirements for state and
federal income taxes and to any other federal, state or local taxes that may be
applicable to such payments.

ARTICLE VII.

BENEFICIARIES

7.1 Designation of Beneficiary. The Participant shall have the right to
designate on such form as may be prescribed by the Committee, one or more
Beneficiaries to receive any Benefits due under the Plan which may remain unpaid
on the date of the Participant’s death. The Participant shall have the right at
any time to revoke such designation and to substitute one or more other
Beneficiaries.

7.2 No Designated Beneficiary. If, upon the death of the Participant, there is
no valid Beneficiary designation, the Beneficiary shall be the Participant’s
surviving spouse. In the event there is no surviving spouse, then the
Participant’s Beneficiary shall be the Participant’s estate.

ARTICLE VIII.

TRUST OBLIGATION TO PAY BENEFITS

8.1 Deferrals Transferred to the Trust. The Employer may transfer Salary
Deferrals, Bonus Deferrals or Discretionary Company Contributions, if any, made
by or on behalf of a Participant to the Trustee to be held pursuant to the terms
of the Trust Agreement.

8.2 Source of Benefit Payments. All benefits payable to a Participant hereunder
shall be paid by the Trustee to the extent of the assets held in the Trust by
the Trustee, and by the Employer to the extent the assets in the Trust arc
insufficient to pay a Participant’s Benefits as provided under this Plan.

8.3 Investment Discretion. The Benchmark Funds established pursuant to
Section 5.3 shall be for the sole purpose of determining the Interest Rate to be
used for determining the Interest credited to the Participant’s Account. Neither
the Trustee nor the Committee shall have any obligation to invest the
Participants’ Account in accordance with his deemed investment directions or in
any other investment.

8.4 No Secured Interest. Except as otherwise provided by the Trust Agreement,
the assets of the Trust, shall be subject to the claims of creditors of the
Employer. Except as provided in the Trust Agreement, the Participant (or the
Participant’s Beneficiary) shall be a general unsecured creditor of the Employer
with respect to the payment of Benefits under this Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE IX.

PLAN ADMINISTRATION, AMENDMENT AND TERMINATION

9.1 Committee Powers and Responsibilities. The Committee shall have complete

control of the administration of the Plan herein set forth with all powers
necessary to enable it properly to carry out its duties in that respect. Not in
limitation, but in amplification of the foregoing, the Committee shall have the
power and authority to:

9.1.1 Construe the Plan and Trust Agreement to determine all questions that
shall arise as to interpretations of the Plan’s provisions including
determination of which individuals are Eligible Employees and the determination
of the amounts credited to a Participant’s Account, and the appropriate timing
and method of Benefit payments;

9.1.2 Establish reasonable rules and procedures which shall be applied in a
uniform and nondiscriminatory manner with respect to Elections and Benefit
Distribution Elections, and all other discretionary provisions of the Plan;

9.1.3 Establish the rules and procedures by which the Plan will operate that are
consistent with the terms of the Plan documents;

9.1.4 Establish the rules and procedures by which the Plan shall determine and
pay installment distributions and planned benefit distributions;

9.1.5 Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan;

9.1.6 Adopt amendments to the Plan document which are deemed necessary or
desirable to facilitate administration of the Plan and/or to bring these
documents into compliance with all applicable laws and regulations, provided
that the Committee shall not have the authority to adopt any Plan amendment that
will result in substantially increased costs to the Company unless such
amendment is contingent upon ratification by the Board before becoming
effective;

9.1.7 Employ such persons or organizations to render service or perform services
with respect to the administrative responsibilities of the Committee under the
Plan as the Committee determines to be necessary and appropriate, including but
not limited to attorneys, accountants, and benefit, financial and administrative
consultants;

9.1.8 Select, review and retain or change the Benchmark Funds which are used for
determining the Interest Rate under the Plan;

9.1.9 Direct the investment of the assets of the Trust;

9.1.10 Review the performance of the Trustee with respect to the Trustee’s
duties, responsibilities and obligations under the Plan and the Trust Agreement;

9.1.11 Take such other action as may be necessary or appropriate to the
management and investment of the Plan assets.

9.2 Decisions of the Committee. Decisions of the Committee made in good faith
upon any matter within the scope of its authority shall be final, conclusive and
binding upon all persons, including Participants and their legal representatives
or Beneficiaries. Any discretion granted to the Committee shall be exercised in
accordance with rules and policies established by the Committee.

 

14



--------------------------------------------------------------------------------

9.3 Plan Amendment. This Plan may be amended by the Company at any time in its
sole discretion. Additionally, the Plan may be amended upon an action of the
members of the Committee subject to the provisions in Section 9.1.1. However, no
amendment may be made that alters the nature of an Election or Benefit
Distribution Election or which would reduce the amount credited to a
Participant’s Account on the date of such amendment.

9.4 Plan Termination. The Company reserves the right to terminate the Plan in
its entirety by an action of the Board at any time upon fifteen (15) days notice
to the Participants. Any amounts remaining in the Trust after all Benefits have
been paid shall revert to the Company.

ARTICLE X.

MISCELLANEOUS

10.1 No Assignment. The right of any Participant, any Beneficiary or any other
person to the payment of any benefits under this Plan shall not be assigned,
transferred, pledged or encumbered.

10.2 No Secured Interest. The obligation of the Company to Participants under
this Plan shall not be funded or otherwise secured, and shall be paid out of the
general assets of the Company. Participants are general unsecured creditors of
the Company with respect to the obligations hereunder and shall have no legal or
equitable interest in the assets of the Company, including any assets as the
Company may set aside or reserve against its obligations under this Plan.

10.3 Successors. This Plan shall be binding upon and inure to the benefit of the
Employer, its successors and assigns and the Participant and his or her heirs,
executors, administrators and legal representatives.

10.4 No Employment Agreement. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ of the
Employer as an employee.

10.5 Attorneys’ Fees. If the Employer, the Participant, any Beneficiary, and/or
a successor in interest to any of the foregoing, brings legal action to enforce
any of the provisions of this Plan, the prevailing party in such legal action
shall be reimbursed by the other party, the prevailing party’s costs of such
legal action including, without limitation, reasonable fees of attorneys,
accountants and similar advisors and expert witnesses.

10.6 Arbitration. Any dispute or claim relating to or arising out of this Plan
shall be fully and finally resolved by binding arbitration conducted by the
American Arbitration Association in Santa Clara County, California.

10.7 Governing Law. This Plan shall be construed in accordance with and governed
by the Laws of the State of California to the extent not preempted by federal
law.

 

15



--------------------------------------------------------------------------------

10.8 Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties between
or among any Participant and Employer other than those as set forth or provided
for herein.

IN WITNESS WHEREOF, this Plan has been adopted by the Company effective as of
the Effective Date.

 

     MARCUS & MILLICHAP, INC.   Dated: Sept. 12, 2014      By:   

LOGO [g438391g09e95.jpg]     

 

 

 

16